Citation Nr: 1440534	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  12-27 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral shin splints.


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from July 2002 to September 2002 and had active service from March 2003 to November 2003.  The Veteran also served in the Army National Guard of Arkansas.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from bilateral hearing loss, tinnitus, and bilateral shin splints due to active service.  The Veteran was provided a VA examination in connection with his bilateral hearing loss and tinnitus in February 2010, and a VA examination in connection with his bilateral shin splints in August 2012.  The Board finds that a remand is warranted because it is unclear whether all relevant federal records have been requested and because the February 2010 VA examiner's opinion is inadequate.

The claim file indicates that the Veteran served in the Army National Guard of Arkansas from March 2001 to April 2004.  See NGB form 22 dated April 2004.  There is no documentation of any request for records from the Army National Guard of Arkansas.  Therefore, it is unclear whether the record is complete as to the Veteran's service in the Army National Guard of Arkansas.  VA has an obligation to obtain relevant federal records, unless it is determined that the records do not exist, or that further efforts to locate such records would be futile.  38 C.F.R. § 3.159(c)(2) (2013).  Because it is not clear that VA has exhausted its duty to obtain the Veteran's records from the Army National Guard of Arkansas, a remand is warranted so that the records can be obtained.

The Board finds that a remand is also warranted to obtain an additional medical opinion with respect to the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the claim file was made available for review by the February 2010 VA examiner, but it appears the examiner considered only the evidence pertaining to the Veteran's active duty for training from July 2002 to September 2002, and not that pertaining to the Veteran's active service from March 2003 to November 2003.  Specifically, under "Pertinent Service History," the examiner only notes active service from July 2002 to September 2002.  Throughout the examination report the examiner refers to records from 2001 and 2002, but does not mention any records from 2003.  Notably, the examiner refers to a September 2002 document purportedly indicating that the Veteran had normal hearing on discharge.  However, this document could not be located in the record upon review by the Board, and even if present in the record would not speak to the Veteran's condition on discharge in November 2003.  Furthermore, the examiner states "Veteran self reports no noise exposure after 2002."  However, the claim file reveals that on a Post-Deployment Health Assessment form dated October 2003, the Veteran reported that he had been exposed to loud noises while deployed in 2003.  In addition, at various points during the pendency of his appeal, the Veteran has contended that he was exposed to loud noises such as explosives, weapons fire, and heavy machinery, during his active service from March 2003 to November 2003.  See Statement in Support of Claim dated May 2010 and VA Form 9 dated October 2012.  The Board therefore concludes that the examiner's opinion is based on an incomplete review of the claim file, and finds that the opinion is inadequate and a new medical opinion is required.  Barr, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate facility, to include a direct request to the Army National Guard of Arkansas, to request all outstanding personnel and clinical records from the Veteran's service in the Army National Guard of Arkansas.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), efforts to locate such records must continuously be made until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records must be documented in the Veteran's claim file.  If the records cannot be secured, the Veteran must be notified accordingly.

2.  After the above development has been completed, return the Veteran's claim file to the examiner who conducted the February 2010 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner, for an opinion concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  After a full review of the claim file, the examiner should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent or more probability) that the bilateral hearing loss is caused by or related to service.

b.  Whether it is at least as likely as not (50 percent or more probability) that the tinnitus is caused by or related to service.

A complete rationale should be provided for any opinion given.

3.  After completion of the above, review the expanded record, including that submitted since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



